Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on December 16, 2019 and Preliminary Amendment filed on December 16, 2019. Claims 4, 11, and 12 have been amended, claims 7-10 have been cancelled, claims 13-22 have been newly added; thus claims 1-6 and 11-22 are presented for examination.

Specification
The Title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding 
Also, suggest removing “(S110)”, “(S120)”, “(S130)”, and “(S140)” from the Abstract.

Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 13; suggest changing “instructions for adjust” to –instructions for adjusting-.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 and 11-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts do not teach or fairly suggest the following limitations: 
responsive to detecting that an original type of the released memory block is inconsistent with a present type of the released memory block, detecting a released memory capacity of the released memory block; and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (U.S. Publication No. 2016/0055082) discloses movable list manager manages a list of movable pages among pages which are stored in the memory, unmovable list manager manages a memory sector in which unmovable pages are allocated, reclaimable list manager 73 manages root information or chain information in relation to file storage. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184